UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-53713 27-0383995 (State or otherjurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 215 South Cascade Street, P.O. Box 496, Fergus Falls,MN 56538-0496 (Address of principal executive offices) (Zip Code) George A. Koeck, General Counsel & Corporate Secretary (866) 410-8780 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 underthe Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 201 6 . Section 1.01and 1.02 – Conflicts Minerals Disclosure Items 1.01 and 1.02 – Conflicts Minerals Disclosure and Report Exhibit This Form SD and the Conflict Minerals Report, filed as Exhibit 1.01 hereto, are publicly available on our website under Investors, SEC Filings, Form SD at the website http://www.ottertail.com as well as the SEC’s EDGAR database at www.sec.gov. The content of any website referred to in this Form SD is included for general information only and is not incorporated by reference in this Form SD. Section 2 - Exhibits Item 2.01 Exhibits Conflict Minerals Report for the reporting period January 1, 2016 to December31, 2016 as required by Items 1.01 and 1.02 of this Form SD. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OTTER TAILCORPORATION Date: May 31,2017 By: /s/ George A. Koeck George A. Koeck General Counsel & Corporate Secretary
